Order of the Supreme Court, Kings County, dated July 6, 1967, modified, by (1) reducing the amount set forth in the second ordering paragraph from $250 to $50 per week, (2) striking out the provision that said amount is in part for plaintiff’s support and maintenance, thus leaving the award solely for the support and maintenance of the child of the parties, and (3) providing that, insofar as plaintiff’s motion was for an award for her support and maintenance, it is referred to the trial court for determination, as so modified, order affirmed, without costs. The trial of this action, which was adjourned to January, 1968, should proceed promptly; and, in view of the fact that plaintiff is neither indigent nor in special need, and the highly conflicting statements of the parties as to the issue of temporary support for plaintiff, that issue can be best resolved by the trial court. Christ, Acting P. J., Rabin, Hopkins, Benjamin and Munder, JJ., concur.